People v Azor (2019 NY Slip Op 03800)





People v Azor


2019 NY Slip Op 03800


Decided on May 15, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 15, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
CHERYL E. CHAMBERS
JEFFREY A. COHEN
ANGELA G. IANNACCI, JJ.


2017-03889
 (Ind. No. 1715/14)

[*1]The People of the State of New York, respondent,
v Jean W. Azor, appellant.


Paul Skip Laisure, New York, NY (Hannah Zhao of counsel), for appellant.
John M. Ryan, Acting District Attorney, Kew Gardens, NY (John M. Castellano and Johnnette Traill of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Queens County (Gene R. Lopez, J.), rendered March 24, 2017, convicting him of criminal possession of stolen property in the fourth degree and criminal mischief in the fourth degree, upon a jury verdict, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant's contention that certain comments made by the prosecutor during summation were improper and deprived him of a fair trial is unpreserved for appellate review, since the defendant either failed to object to the remarks he now challenges or made only a general one-word objection (see CPL 470.05[2]; People v Bragg, 161 AD3d 998, 998-999; People v Martin, 116 AD3d 981, 982; People v Allen, 114 AD3d 958, 959). In any event, the defendant's contention is without merit, as the comments were either fair comment on the evidence and the reasonable inferences to be drawn therefrom, fair response to the defendant's summation, or permissible rhetorical comment (see People v Young, 141 AD3d 551, 552; People v Martin, 116 AD3d at 982-983; People v Allen, 114 AD3d at 959).
RIVERA, J.P., CHAMBERS, COHEN and IANNACCI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court